Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicants’ response of 3/21/2022 has been considered and entered in the record. The rejections of record are withdrawn in view of Applicants’ amendments and arguments. The following new rejections are made in view of Applicants’ amendments. Applicants’ arguments are moot in view of the new grounds of rejection.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Independent Claims 1 and 13 contain the limitation “determining an optimum energy density of a laser beam for crystallizing the amorphous silicon layer by using light reflected from the metal layer”. The Examiner notes that the amorphous silicon layer has already been crystallized before the metal layer is formed. The Specification does not enable one to determine the optimum energy density for a layer which has already been crystallized, and merely states the determination is made “by various methods such as micro inspection or an optical sensor” (paragraph 94 of the Specification). Moreover, there is no disclosure in the Specification as to how one of ordinary skill in the art would correlate the reflected laser beam with the optimum energy density for crystallizing, such as a formula or relationship. Merely measuring the reflected layer on a layer subsequently formed after crystallization occurs does not provide sufficient guidance on how to optimize the laser beam energy density for the crystallization of a layer which has previously been crystallized. Therefore, a practitioner of the art could not determine an “optimum energy density of a laser beam for crystallizing the amorphous silicon layer by using light reflected from the metal layer” without undue experimentation, and the Claims are properly rejected as lacking enablement. Claims 2-12 and 14-20 are rejected based on their dependency on Claims 1 and 13.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Independent Claims 1 and 13 contain the limitation “determining an optimum energy density of a laser beam for crystallizing the amorphous silicon layer by using light reflected from the metal layer”. The metes and bounds of the claim are not clear, as the amorphous silicon layer has already been crystallized, by the time the metal layer is formed. Furthermore, the phrase “optimum energy  density” is indefinite, as the metes and bounds of the term  optimum are not defined, and a practitioner of the art would not readily ascertain what is considered optimum and what isn’t. Therefore, the Claims are indefinite. Claims 2-12 and 14-20 are rejected based on their dependency on Claims 1 and 13.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER G GHYKA whose telephone number is (571)272-1669. The examiner can normally be reached Monday-Friday 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES GARBER can be reached on 571 272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





AGG
June 7, 2022
/ALEXANDER G GHYKA/Primary Examiner, Art Unit 2812